Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4 (and similarly recited claims 8, 10-11, 15 and 17-18,  respectively) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an absence of an object’ but on the other hand, “a location associated with the object". In general, it is unclear haw an absent abject can have a location associated with it. Therefore, claim 1 lacks clarity.
Claim 3 recites a "magnitude of a trajectory” as one criterion for incrementing or decrementing an object count. It is not clear which physical property of said path/track is supposed to be regarded as the "magnitude“ of the trajectory. The description suggests the “magnitude” could be the length of the track, for example (see par. 35, line 5}, but it does not reveal which other kinds of  "magnitude” could possibly be contemplated. Therefore, it is not clear what “magnitude of a trajectory" means. 
Claim 4 recites first object and second object.  Claim 4 also introduces a “second bounding representation", which "corresponds to the first object and the second object" (claim 4, fine 8). It is not | clear what kind of "correspondence" is supposed to exist between the second bounding representation and the first and second objects. Therefore, it is not clear.
Likewise claims 2, 5-7, 9, 12-14, 16, 19 and 20 are also rejected because they are rejected under 35 U.S.C. 112(b) because they are dependents of claims 1, 8 and 25, respectively.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “object detection component”, “object tracker component” and “recognition unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 4, 5, 8, 11, 12, 15 and 18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the computer and processor of paragraph 0118 as published and/or the camera of Figure 4.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Using Local and Global Object’s Information to Track Vehicles in Urban Scenes to Bevilacqua et al., hereinafter, “Bevilacqua” in view of US 2018/0046863 A1 to Chen et al., hereinafter, “Chen”.
Claim 1. A method comprising: determining, by an object detection component configured to detect objects within a region of interest, object detection information defining an absence of an object within the region of interest in a current video frame; 
Bevilacqua [3. The overall tracking algorithm] teaches Our tracker works on blobs previously extracted by our motion detector [4] through a background difference approach [5] which is robust to illumination changes arising from both AGC and time of day. Inside each blob we extract corner points (“features”) by applying the Shi-Tomasi method [12] and then we track them by using the pyramidal KLT approach [9]. Figure 1 shows the flow chart of the inner loop of the overall tracking algorithm, regarding one frame. Until objects are tracked individually by the KLT in a correct way, no intervention is required: simply, all the features within the same blob mask get the same label. For each blob we perform four tests (T1, T2, T3 and T4 - they will be dealt in the next sections) which allows us to detect errors and trigger as many error handlers to manage: • missed objects; • dynamic occlusions; • static occlusions; • blob splitting.

(Although not relied on, Chen [0099] teaches at a later point in time, the detected state of the blob tracker can be determined at 608 to be a lost state 604. (absence of an object)

Chen [0101] teaches a lost state management engine (not shown) of the object tracking engine 106 can determine whether a lost tracker is positive lost tracker 626 or a negative lost tracker 624.)

determining, by an object tracker component configured to track movement of the objects within the region of interest, that a location associated with the object is within a placeholder- eligible area within the region of interest based on first tracker information determined in a previous video frame; Bevilacqua [4. Missing objects] teaches in those cases, no solutions can be employed but inferring some object’s behavior or using prediction on the basis of last blob’s history. To this purpose, we keep a sliding window of half the frame rate storing all the feature’s parameters, centroid and speed, and the motion masks in gray levels, together with their related parameters such as area, centroid, bounding box and speed. These data are given as the input to a discrete linear Kalman filter to estimate the blob’s motion properties for some frames, until the object re-appears or the prediction is out of the frame boundaries. 

Bevilacqua fails to explicitly teach placeholder- eligible area. Chen, in the same field of object tracking, [0107] teaches in some examples, a position of a lost tracker can be estimated and used to maintain the location of the blob tracker in each subsequent frame (after the tracker is lost). The position of a lost tracker can be used to maintain the location in cases when the trajectory of an object (and its tracker) is assumed to be consistent. Maintaining the location of the blob tracker allows the blob tracker to be matched to a newly detected blob in a future frame when detected as not lost anymore. 

Chen [0110] teaches in such examples, if the current lost tracker is determined to be in an exclusion region of the frame, the adaptive tracker recovery duration is set to be a predetermined value. The predetermined value is set so that the blob tracker will be removed from the maintained blob trackers sooner than lost blob trackers that are not associated with an exclusion region of the current frame.

determining, by the object tracker component, second tracker information including a bounding representation for the object based at least in part on the location and object detection information; Bevilacqua [4. Missing objects] teaches to this purpose, we keep a sliding window of half the frame rate storing all the feature’s parameters, centroid and speed, and the motion masks in gray levels, together with their related parameters such as area, centroid, bounding box and speed.

Chen [0109] teaches in some examples, the position of a blob tracker in a frame (or picture) when it is lost can be considered when determining the adaptive tracker recovery duration. For example, in addition to the duration parameters described above, the adaptive tracker recovery duration may be dependent on whether the current lost tracker is estimated to be in a certain exclusion region of a frame when it is lost. The exclusion region can be any area within a frame, and can be defined by a boundary or edge of the frame or can be a defined exclusion zone (described below). It can be advantageous to consider whether a blob tracker is within an exclusion region of a picture, for example, because an object within an exclusion region may be less likely to be detected again (after being lost) if near the exclusion region. For example, in some cases, it is assumed that objects maintain the trajectory in which they are traveling, and thus objects that are lost in an exclusion region are not likely to return to the frame (and to be converted from lost to normal again). In some examples, when a blob tracker is determined to be in an exclusion region of a frame according to the estimated bounding box location of the lost tracker's blob, an exclusion status (e.g., a boundary status or an exclusion zone status) can be set for the blob tracker (e.g., by setting a boundary flag to a value of 1, or other suitable technique). In some examples, the exclusion status of a blob tracker may only be generated and/or checked for a lost tracker (e.g., when a blob tracker is transitioned from normal to lost).

and determining, by the object tracker component based on the second tracker information, an object count representing a number of the objects that have entered the region of interest and/or a number of the objects that have exited the region of interest. Bevilacqua [Abstract] teaches In Intelligent Transportation Systems (ITS’s) vehicle tracking is necessary to permit high-level analysis, such as vehicle counting or classification. 

Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art combine the teachings of Bevilacqua with the teachings of Chen to provide efficient and robust video sequence processing [0003-0004].

Claim 2. Bevilacqua further teaches wherein determining that the location associated with the object is within the placeholder-eligible area comprises determining that the location associated with the object is not within a margin area of the region of interest. Bevilacqua [4. Missing objects] teaches to this purpose, we keep a sliding window of half the frame rate storing all the feature’s parameters, centroid and speed, and the motion masks in gray levels, together with their related parameters such as area, centroid, bounding box and speed. These data are given as the input to a discrete linear Kalman filter to estimate the blob’s motion properties for some frames, until the object re-appears or the prediction is out of the frame boundaries. If the predicted bounding box and centroid position of the lost blobs match (that is, predicted and new coordinates lie within a small window of ten pixels in size) with ones of a newly born blob, then the blob is recovered.

Claim 3. Bevilacqua further teaches wherein determining, based on the second tracker information, the object count comprises incrementing or decrementing the object count based on a direction and/or magnitude of a trajectory of a plurality of bounding representations, the plurality of bounding representations including the bounding representation.  Bevilacqua [8 Experimental results] teaches finally, all vehicles crossing line D are tracked successfully, thanks to the favorable camera tilt angle. Although results reported in Table 1 refer to the whole part of frames beyond crosswalks, here the tracks are used (for counting and classification purposes)

Claim 4. Bevilacqua further teaches wherein the object is a first object, the object count is an original object count, the object detection information is first object detection information, and further comprising: 21AFDOCS/23823076.1039636.05689 (T-RS-00353US1) determining, by the object detection component, second object detection information defining a presence of a second object within the region of interest in a subsequent video frame; determining, by the object tracker component based on the second object detection information and the second tracker information, third tracker information representing that a second bounding representation corresponds to the first object and the second object; and determining an updated object count based on the third tracker information. Bevilacqua [4. Missing objects] teaches these data are given as the input to a discrete linear Kalman filter to estimate the blob’s motion properties for some frames, until the object re-appears or the prediction is out of the frame boundaries.   

Claim 5. Bevilacqua further teaches wherein the location is a first location, the object detection information is first object detection information, the object is a first object, the previous video frame is a first previous video frame, and further comprising: determining, by the object detection component, second object detection information defining an absence of a second object within the region of interest of the current video frame; and determining, by the object tracker component, that a second location associated with the second object is not located within the placeholder-eligible area within the region of interest based on third tracker information determined in a second previous video frame, wherein determining the second tracker information comprises determining, by the object detection component, the second object detection information without a second bounding representation for the second object based at least in part on the second location and the second object detection information.  Bevilacqua [4. Missing objects]

Claim 6. Bevilacqua further teaches wherein the bounding representation is associated with an object identifier, a class, the location, and/or a trajectory associated with a plurality of other bounding representations of the object.  Bevilacqua [Abstract] teaches In Intelligent Transportation Systems (ITS’s) vehicle tracking is necessary to permit high-level analysis, such as vehicle counting or classification. 

Bevilacqua [1 Introduction] teaches on the other side, global blob informations become useful for example to improve object identification during dynamic occlusion or even necessary to guess object properties after splitting or missing.

Bevilacqua [4. Missing objects] teaches in those cases, no solutions can be employed but inferring some object’s behavior or using prediction on the basis of last blob’s history. To this purpose, we keep a sliding window of half the frame rate storing all the feature’s parameters, centroid and speed, and the motion masks in gray levels, together with their related parameters such as area, centroid, bounding box and speed.

Bevilacqua [8 Experimental results] teaches finally, all vehicles crossing line D are tracked successfully, thanks to the favorable camera tilt angle. Although results reported in Table 1 refer to the whole part of frames beyond crosswalks, here the tracks are used (for counting and classification purposes)

Claim 7. Bevilacqua further teaches wherein the previous video frame is less than a predefined amount of frames or amount of time before the current video frame. Bevilacqua [4. Missing objects] teaches these data are given as the input to a discrete linear Kalman filter to estimate the blob’s motion properties for some frames, until the object re-appears or the prediction is out of the frame boundaries. 
 
Claim 8. It differs from claim 1 in that it is a system performing the method of claim 1. Therefore claim 8 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim 9. It differs from claim 2 in that it is a system performing the method of claim 2. Therefore claim 9 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 

Claim 10. It differs from claim 3 in that it is a system performing the method of claim 3. Therefore claim 10 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 

Claim 11. It differs from claim 4 in that it is a system performing the method of claim 4. Therefore claim 11 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 

Claim 12. It differs from claim 5 in that it is a system performing the method of claim 5. Therefore claim 12 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 

Claim 13. It differs from claim 6 in that it is a system performing the method of claim 6. Therefore claim 13 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 

Claim 14. It differs from claim 7 in that it is a system performing the method of claim 7. Therefore claim 14 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 

Claim 15. It differs from claim 1 in that it is a non-transitory computer-readable device having instructions thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations of the method of claim 1. Therefore claim 15 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim 16. It differs from claim 2 in that it is a non-transitory computer-readable device having instructions thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations of the method of claim 2. Therefore claim 16 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 

Claim 17. It differs from claim 3 in that it is a non-transitory computer-readable device having instructions thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations of the method of claim 3. Therefore claim 17 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 

Claim 18. It differs from claim 4 in that it is a non-transitory computer-readable device having instructions thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations of the method of claim 4. Therefore claim 18 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 

Claim 19. It differs from claim 6 in that it is a non-transitory computer-readable device having instructions thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations of the method of claim 6. Therefore claim 19 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 

Claim 20. It differs from claim 7 in that it is a non-transitory computer-readable device having instructions thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations of the method of claim 7. Therefore claim 20 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,185,314 B1 to Crabtree et al.
Crabtree [col. 3, lines 1-8] teaches the present invention is directed to a tracking system and method for evaluating whether image information for a region cluster of a video frame of a scene which are hypotheses of objects to be tracked, such as a person. At least one real-world feature of a region cluster corresponding to an object to be tracked is generated. For example, the at least one feature is at least one possible location of a predetermined portion of an object represented by the region cluster is determined based on a viewing angle of the scene of the video camera. 

Crabtree [col. 4, lines 37-42] teaches the video camera(s) 110 are mounted or positioned to view a selected viewing area or scene 150 of interest, such as a checkout lane in a retail establishment, an automated teller machine (ATM), an entrance, an exit, or any other localized area where people or objects may move and/or interact with devices or other people or objects

Crabtree [col. 6, lines 19-31] teaches the tracking system operation may be summarized as a method for tracking movement of objects in a scene from a stream of video frames, each video frame comprising image information of the scene at an instant of time, comprising steps of: generating regions in a video frame which potentially represent objects to be tracked in the scene; comparing each region with object model information and generating a confidence value for each region that represents a likelihood that the region represents an object to be tracked; determining a correspondence between regions in consecutive video frames; and constructing tracks of objects through the scene over time based upon the correspondence determined between regions in consecutive video frames.

Crabtree [col 25, lines 5-10] teaches To illustrate the operation of the region corresponder 500, reference is made to FIGS. 12 and 13. FIG. 12 illustrates the image for person object 166 and person object 166' in consecutive video frames. The region cluster corresponding to the person objects 166 and 166' are shown at reference numerals 306 and 306' in FIG. 13

Crabtree [col 36, lines 34-40] teaches inputs to the track supervisor 250 are the real-world transformation parameters, obtained from the real-world description database, required for track transformation from image space to real-world space, description of camera entry and exit points, and complete TCG tracks. Output of the track supervisor 250 are object tracks defined in real-world coordinates, passed to the track manager 260.

Crabtree [col 37, lines 52-67] teaches the interaction of objects in the scene with particular portions of the scene may be determined by comparing the tracking information of objects in the scene with real scene floorplan information. Specifically, the spatial information contained in the tracking information is compared with spatial or coordinate information for predetermined portions of the scene corresponding to the location of particular objects on the background of the scene. This is useful to understand what people, for example, are interacting with, waiting for, or observing in the scene. This can also be useful to count the number of customers. People objects are counted by counting the number of image regions or region clusters in the scene at a particular period of time (or over a predetermined period of time) that are determined to have a high confidence of being persons based on model information. Examiner interprets “over a predetermined period of time” to be additional (second or more) tracking information.

Crabtree [col 39, lines 52-67] teaches the tracking information is useful to perform other more simpler tasks, such as counting the number of objects (people) in a scene, or more complicated tasks, such as analyzing traffic flow of people, or other objects, such as automobiles, etc. through a predetermined scene. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661